                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         GERALD LEN COOLEY,
                                   4                                                       Case No. 18-cv-00719-YGR
                                                       Plaintiff,
                                   5
                                                  v.                                       CASE MANAGEMENT AND
                                   6                                                       PRETRIAL ORDER
                                         GREG LEONARD, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following trial and pretrial dates:

                                  11                                    PRETRIAL SCHEDULE
                                  12    LAST DAY TO JOIN PARTIES OR AMEND                     Only with Court Approval by Motions
Northern District of California




                                        PLEADINGS:                                            under FRCP Rule 16(b)(4)
 United States District Court




                                  13
                                        REFERRED TO MAGISTRATE JUDGE RYU FOR
                                  14                                                          September 30, 2019
                                        SETTLEMENT CONFERENCE TO BE COMPLETED BY:
                                  15
                                        CASE MANAGEMENT CONFERENCE:                           Monday, December 2, 2019 at 2:00 p.m.
                                  16
                                        NON-EXPERT DISCOVERY CUTOFF:                          January 17, 2020
                                  17
                                        DISCLOSURE OF EXPERT REPORTS:
                                  18                                                          Opening: January 31, 2020
                                        ALL EXPERTS, RETAINED AND NON-RETAINED
                                  19    MUST PROVIDE WRITTEN REPORTS COMPLIANT                Rebuttal: February 14, 2020
                                        WITH FRCP 26(A)(2)(B):
                                  20
                                        EXPERT DISCOVERY CUTOFF:                              February 28, 2020
                                  21
                                        DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS To
                                  22                                                          April 14, 2020 [Filed by 3/10/2020]
                                        BE HEARD BY:
                                  23
                                        COMPLIANCE HEARING (SEE PAGE 2)                       Friday, July 10, 2020 at 9:01 a.m.
                                  24
                                        JOINT PRETRIAL CONFERENCE STATEMENT:                  July 17, 2020
                                  25
                                        PRETRIAL CONFERENCE:                                  Friday, July 31, 2020 at 9:00 a.m.
                                  26

                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                   1    TRIAL DATE AND LENGTH:                                 Monday, August 17, 2020 at 8:30 a.m. for
                                                                                               one week Jury Trial
                                   2
                                              Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall
                                   3
                                       meet and confer in advance of the Pretrial Conference. The compliance hearing on Friday, July
                                   4
                                       10, 2020 at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s Pretrial
                                   5
                                       Setting Instructions and are in compliance therewith. The compliance hearing shall be held in the
                                   6
                                       Federal Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. By July 1, 2020, the
                                   7
                                       parties shall file a one-page JOINT STATEMENT confirming they have complied with this
                                   8
                                       requirement or explaining their failure to comply. If compliance is complete, the parties need not
                                   9
                                       appear on July 10, 2020, and the compliance hearing will be taken off calendar. Telephonic
                                  10
                                       appearances will be allowed if the parties have submitted a joint statement in a timely fashion.
                                  11
                                       Failure to do so may result in sanctions.
                                  12
Northern District of California




                                              The parties must comply with both the Court’s Standing Order in Civil Cases and Standing
 United States District Court




                                  13
                                       Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All
                                  14
                                       Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.
                                  15
                                              IT IS SO ORDERED.
                                  16
                                       Dated: June 21, 2019
                                  17
                                                                                        ______________________________________
                                  18                                                    YVONNE GONZALEZ ROGERS
                                                                                        United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
